Citation Nr: 1629037	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a low back injury, to include right sciatica, scoliosis, and facet syndrome.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the thoracic spine.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the cervical spine.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to October 1989 and she had unverified service in the reserves from October 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decision in December 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned at the Board in January 2016 and a transcript is on file.  

At the hearing the Veteran's attorney indicated that there was a new theory of entitlement to service connection for hypertension inasmuch as it was claimed as being due to sleep apnea.  Thus, it appears that the representative intended to raise a claim of service connection for sleep apnea.  Similarly, it was asserted that the Veteran's claimed right foot disorder may have been due to pes planus, which is also evidence of an intent file a claim for service connection for pes planus.  38 C.F.R. § 3.155(a) (2015).  These matters are referred to the agency of original jurisdiction (AOJ) so that the Veteran can be advised of the information needed to complete an application.  Id.

In March 2012 the Veteran's attorney suggested that there was clear and unmistakable error (CUE) in the unappealed July 2004 rating decision denying reopening of the claim for service connection for low back disability because the RO's basis was that the Veteran had been in a motor vehicle accident (MVA) prior to her active service without rebutting the presumptions of soundness and aggravation.  This issue has the potential to be inextricably intertwined with the application to reopen the previously denied claim and the adjudication of the merits of the reopened claim.  

The Board's finding below that new and material evidence has been submitted since the 2004 decision is not intended to foreclose a future finding that that decision was not final by virtue of CUE.

In February 2016 the Veteran's attorney requested a period of 30 days in which to submit additional evidence, and in March 2016 the attorney waived initial RO consideration of any additional evidence or records submitted in the appeal  

Following the hearing additional private medical records from were submitted with a waiver of initial RO consideration.  Attached to the December 2010 VA Form 9 was an express waiver by the Veteran's attorney of any additional evidence and records which the attorney might submit to the Board.  

The issues of service connection for an acquired psychiatric disorder, to include PTSD and for hypertension, as well as de novo adjudication of claims for service connection for residuals of a low back injury, to include right sciatica, scoliosis, and facet syndrome; a disorder of the thoracic spine; a disorder of the cervical spine; and for a right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied the Veteran's petition to reopen claims for service connection for disabilities of the right foot, cervical and thoracic spinal segments, and residuals of a low back injury with right sciatica, scoliosis and facet syndrome.  

2.  The evidence pertaining to the Veteran's application to reopen claims for service connection for disabilities of the right foot, cervical and thoracic spinal segments, and residuals of a low back injury with right sciatica, scoliosis and facet syndrome, received after the July 2004 rating decision was not previously of record, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims. 


CONCLUSION OF LAW

New and material evidence has been submitted since the July 2004 rating decision that denied the petition to reopen claims for service connection for disabilities of the right foot, cervical and thoracic spinal segments, and residuals of a low back injury with right sciatica, scoliosis and facet syndrome to reopen the claims for service connection for disabilities of the right foot, cervical and thoracic spinal segments, and residuals of a low back injury with right sciatica, scoliosis and facet syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a), including arthritis, and cardiovascular-renal disease, which included hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).

Reopening

In a July 2004 rating decision, reopening of claims for service connection for disabilities of the right foot, cervical and thoracic spinal segments, and residuals of a low back injury with right sciatica, scoliosis and facet syndrome was denied.  The Veteran was advised of appellate rights by letter later that same month but did not file a notice of disagreement or new evidence within one year of notice of that decision.  Absent a showing of CUE the decision would have become final.  38 U.S.C.A. §§ 7105(c), 5109A (West 2014).  There has been an allegation of CUE with regard to the denial of the low back claim, but the Board is deciding that new and material evidence has been received regardless of whether the decision became final with regard to that issue. 

Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, and assuming the credibility of the evidence in question pursuant to Justus, 3 Vet. App. at 513, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Evidence Previously on File

The evidence on file at the time of the July 2004 rating decision includes the following:

Service Records

The Veteran's blood pressure on the May 1986 examination for enlistment was 112/70.  No relevant abnormality was found on this examination.  

STRs show that in September 1986 the Veteran was seen for right foot pain following a twisting injury during physical training.  She was seen at an emergency room but X-rays were negative.  She had mild tenderness of the dorsal aspect of that foot.  The assessment was status post (SP) twisting injury of the right foot.  She was given crutches and was to be given a profile limiting her duties for 3 days, and to follow up as needed.  Later in September 1986 it was noted that she had had pain in the arch of the right foot for 6 days.  On examination she had slight tenderness of the right plantar arch.  The assessment was plantar fasciitis.  She was seen again four weeks after the initial injury and was given a 12 day profile.  She was seen again for right foot pain in October 1986, of 2 months duration, and on examination she had tenderness to palpation of the 2nd and 3rd metatarsals.  The assessment was plantar fasciitis, and that a stress fracture was doubted.  

A clinical record shows that the Veteran was admitted to a hospital, Ft. Belvoir, Virginia, for an unknown illness.  Other records indicate that she had abdominal pain of uncertain etiology.  A record of hospital discharge in July 1988 reflects a diagnosis of an intrauterine pregnancy; rule out ruptured corpus luteum cyst versus adhesions secondary to previous ectopic pregnancy.  A discharge record from hospitalization in September 1988 reflects a discharge diagnosis of an intrauterine pregnancy with sciatica.  When hospitalized in October 1988 she gave birth to a child.  During one of those periods of hospitalization there was a clinical note of an assessment of "anxiety secondary to hospitalization."   

All blood pressure readings during active service were within normal limits except that in February 1989 the Veteran's blood pressure was 120/90.  

In February 1989 the Veteran was seen for her back.  It was noted that in October 1988 she had complained of sciatica for which she was hospitalized during her pregnancy.  She now had right hip and thigh pain.  The assessment was right sciatica.  Later that month, at Ft. Belvoir, she complained of right sided low back pain radiating to her ankle, which had begun 9 months before when she was 5 months pregnant.  On examination, straight leg raising was negative and deep tendon reflexes were bilaterally equal but there was tenderness of the right sacroiliac joint.  The assessment was that right radiculopathy was to be ruled out.  Spinal X-rays were negative.  

In March 1989 it was noted that the Veteran's back and right leg pain were getting worse, being both more severe and more constant.  She was not to have regular physical training for 2 weeks but was to swim to rehabilitate her back.  Later in March 1989 she was evaluated to determine if she was fit for duty.  She had had back pain as well as numbness and cramping of the [right] leg for 9 months, beginning during her pregnancy.  A past examination had been nonspecific but all activity aggravated her back.  At the time of a current examination she complained of low back pain which was greater on the right side than the left, with persistent numbness and aching pain in the right leg of 10 months duration.  She felt that she was unable to function at her military job.  On examination she had full spinal range of motion, reflexes were bilaterally normal, straight leg raising was bilaterally normal, and on sensory examination she was intact.  The assessment was that the examination was normal except for mild pain to palpation of the lumbosacral joint.  The Veteran underwent nerve conduction studies and some needle electromyography of the lower extremities, but the impression was that the study was incomplete due to the Veteran's inability to tolerate "needle EMG."  However, no abnormality was found on the muscles that were tested, i.e., the peroneus longus, gastrocnemius, and tibialis anterior of the right leg.  

In May 1989 it was noted that the Veteran had chronic low back pain with radiation into both lower extremities.  After a normal examination the impression was mechanical low back pain with radiculopathy.  

The report of the examination for discharge from active service is not of record.  

In the Veteran's VA Form 21-526, Application for Compensation or Pension, received in September 2001, she reported that she was hospitalized during her active duty for her low back but could not then be treated because she had been pregnant.  Later, in 1991 she was hit by off duty military police and received back injuries.  She was treated for this and it seemed to get better.  She gave birth in April 1990 to a child and due to lifting the child she strained, and reinjured, her back.  

In correspondence received in January 2003 the Veteran reported having lost her job in January 2003 after getting treatment, consisting of physical therapy and pain medication, at the neurology clinic of the VA hospital in Washington, D.C. 

Of record are VA outpatient treatment (VAOPT) records (entered into VBMS on January 16, 2003) which reflect treatment of the Veteran beginning in 2002 and into 2003.  All blood pressure readings were within normal limits except in August 2002 and August 2003.  In August 2002 she had a borderline diastolic blood pressure reading of 90 and August 2003 when she again had a borderline diastolic blood pressure reading of 90.  In August 2002 she was seen for complaints of spinal pain, including radiating low back pain.  In August 2002 it was noted that the Veteran had seen physical therapists in 1999.  

VAOPT records also show that in October 2002 she reported, in response to questioning of a PTSD screening, that she reported having had a terrible experience from having been in a bad accident.  However, because she replied in the negative as to three other questions, the PTSD screening was deemed to have been negative.  Also in October 2002, she reported, in response to questioning of a depression screening, that she had not had 2 years during which she felt sad or depressed most days, and in the past year she had not had two or more consecutive weeks when she felt sad or depressed.  The depression screening was deemed to have been negative.  

VAOPT records also show that in October 2002 she reported that her right-sided low back pain was getting worse from taking care of her daughter.  In January 2003 it was reported that before joining the army the Veteran was in an MVA and had been broad-sided, on the right, and that this was the first time she had any right hip and spine problems.  Also, after being on active duty, while in the reserves a military police vehicle had crashed into from behind.  She did not recall any back pain issues from this.  Also, when pregnant, her right leg "gave out" and she was hospitalized but she received only bedrest and supportive care.  After a current neurologic evaluation it was reported that in the context of prior trauma and carrying heavy loads but a normal neurologic examination, the diagnosis was a muscle strain/cramp and trauma induced degenerative disease.  She was given muscle relaxants and a TENS unit.  She was to have an MRI, which it was felt would substantiate degenerative joint disease (DJD).  Also in January 2003 the Veteran reported that having to lift her wheel-chair bound child aggravated the Veteran's back pain.  On examination in August 2003 the Veteran had tenderness on palpation of the cervical and thoracic spinal segments, especially over the left side of the thoracic spine.  She had limited spinal motion due to pain.  Also in August 2003 it was reported that X-rays had revealed DJD of the cervical and thoracic spinal segments.  She had a blood pressure reading of 136/98.  

An August 2003 rating decision noted that records of the Veteran's service in the reserves showed that she was in an MVA in May 1994.  Following the accident she complained of neck, back, and right hip pain.  It was further stated that in a subsequent September 1994 treatment record it was noted that she reported that she had injured her right arm and shoulder in the MVA.  Following discharge from the reserves she was evaluated in January 2002 for a complaint of chronic low back pain; however, an X-ray was apparently negative.  

Evidence Since the July 2004 Rating Decision

The evidence received since the July 2004 unappealed rating decision which denied service connection for a right foot disorder and for disability of all spinal segments includes the following:

A physician's certificate of health for a state employment commission was executed by a private physician, in August 2006.  It was reported that the Veteran had first been examined in April 2006.  She had hypertension, and reported that her job was very stressful and that her blood pressure would go up when she went to work.  

VAOPT records show that in May 2007 the Veteran reported having previously seen a counselor for treatment of depression and anxiety but now desired VA treatment.  After a mental status examination the diagnosis was depression, not otherwise specified (NOS).  In October 2007 she complained of back and neck pain.  She had no "specific insults" but did have a fall in the Army which she thought was a trigger.  It was noted that a 2003 MRI had found no evidence of disc herniation or spinal stenosis.  However, X-rays of the cervical spine had revealed some DJD at C6-7.  As to her sleep, she had trouble falling asleep and waking up at night for as long as she had had pain in her back and neck, as well as pain in both her wrists from carpal tunnel syndrome.  Snoring and apnea had been observed at times.  Given her loud snoring and small airway she was to have a sleep study to determine if she had sleep apnea.  

VAOPT records show that in November 2007 a staff psychiatrist reported that a questionnaire indicated moderate depression.  The initial intake evaluation noted that she reported having initially become depressed during active duty, at which time she was placed on antidepressants.  She reported now having felt depressed for over 18 months, since she left a job at which she had felt she was harassed and micromanaged.  She had had some therapy outside of VA for several months and now desired VA care.  She reported that "it all came to a head in 2006" when she began having back pain, glaucoma, carpal tunnel, depression, and had separated from an abusive husband.  In the past she had self-medicated with alcohol.  She related isolating herself, having crying spells and panic attacks, lacked interests and slept poorly.  She stated that she had been told by four doctors that the symptoms were stress related.  After she had taken antidepressants during service she had not had further treatment until she had psychotherapy in 2006 for about 3 months.  She denied having had any psychiatric hospitalizations.  After a mental status examination the diagnoses were a major depressive disorder and questionable generalized anxiety disorder.  In February 2008 the Veteran's problem list included sciatica, insomnia, depression, as well as "h/o htn (dx'ed 2006 outside)."

In VA Form 21-526, Application for Compensation, in April 2008 the Veteran reported that during a pregnancy on active duty she had paralysis of the right leg that caused her to fall; but she was only given bed rest and told that she could not be treated for this while pregnant.  She now had arthritis of the spine, including the neck, and she had been under stress for over 20 years.  

In a December 2008 VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD due to Personal Trauma; the Veteran reported that from 1987 to 1989 the housing units she had lived in were filled with asbestos as well as bugs.  In July of an unspecified year she had been under stress while her husband was away and she went to the mental health unit at the Dewitt Army Community Hospital and was given medication to relax.  Chemicals in her housing unit made her sick and her daughter was born with spina bifida.  She had requested a hardship discharge in September 1989 and was discharged from active duty in October 1989 due to stress.  She further stated, however, that PTSD was not a known condition at that time.  She had suffered with this since then and received a VA diagnosis about 18 years later.  She believed that this was probably the reason she could not sleep properly.  

In another VA Form also executed in December 2008, relating inservice stressors, the Veteran reported that during service in July 1988 she had had abdominal pain causing her to be rushed to the emergency room.  This was due to her unknowingly having an ectopic pregnancy.  She also reported that during the time from January 1987 to October 1989 she had pain in her back and her right hip and leg.  Her leg became numb, causing her to fall and she was transported to the Dewitt Army Community Hospital but because she was pregnant no treatment could be administered.  

In VA Form 21-4138, Statement in Support of Claim, in December 2008 the Veteran reported that during active duty she had been married (her first husband) to a serviceman.  That man (whose name and social security number were provided) had retired on October 1, 2008.  She believed that her medical records had been incorrectly added to his military records.  She requested that a search be made of his records to determine if her records had been inadvertently comingled with those of her first husband.  

Records from Dr. Bakalis show that in February 2007 the Veteran related having had progressively worsening pain since 1988 in her right hip, buttocks, and leg down to the ankle.  She had fallen in a "7-Eleven" in December 2007 and had had pain in the right shoulder, entire back, and right buttock and posterior right thigh.  Also, in February 2007 it was recorded that her left leg was 16 millimeters shorter than the right.  

Received in September 2009 were records from Dr. Bommasani showing that the Veteran had had a history of hypertension since 2008.  In June 2006 she had anxiety and stress associated with her job.  In June 2009 it was noted that she was under increased stress because she had re-united with her husband and her nephew had been killed in February.  

At the Board hearing the Veteran's attorney indicated that there was a new theory of entitlement to service connection for hypertension inasmuch as it was claimed as being due to sleep apnea.  Page 2 of the transcript.  

The Veteran testified that she had been diagnosed as having hypertension by a doctor whose name the Veteran could not remember, right after she got out of the army.  Page 3 of the transcript.  She testified that she was now being treated for hypertension by Dr. McVay, and had been treated by that doctor since December 2013.  Pages 3 and 4.  The Veteran's attorney indicated that he would seek those records, and had already requested the records of Dr. McVay.  Page 4.  She testified that she had been diagnosed with hypertension prior to being treated by Dr. McVay.  She had been treated at a VA facility where she had had eye surgery, and "they may have even diagnosed me" with hypertension.  Pages 4 and 5.  

The Veteran testified that to the best of her knowledge she had not had hypertension during service.  Page 5.  She had been told by Dr. McVay that there was something in her blood work and that physician had then asked the Veteran if she had sleep apnea.  Page 5.  She had replied that she did not know if she had sleep apnea but had been told by others that she snored and that years ago friends had told her to get tested for sleep apnea, but she had not done so.  Page 6.  To the best of her knowledge she had not had sleep apnea during service; however, she had been told by service comrades in the barracks that she snored.  Page 6.  

As to psychiatric disability, the Veteran testified that in about 2006 and 2007 she had been under stress and a Dr. "Bowma" (phonetic spelling) had either referred or given her medication for depression.  The attorney indicated that in the Veteran's records there was a diagnosis of depression in November 2007.  The Veteran further testified that she had received a hardship discharge, because she felt that she had too much pressure.  Page 7.  Also, in "2009" [possibly intended to means 1989] she had gone to a mental hygiene clinic at Ft. Belvoir at which time she was given pills to help her relax and sleep.  Page 7.  Shortly after that it had been found that she was pregnant and, so, she had had to stop taking the pills, and the Veteran's daughter was born with spina bifida.  Pages 7 and 8.  

The Veteran testified that in military service she had undergone training involving exposure to gases in a gas chamber but someone had improperly sealed her mask, resulting in her breathing in the gases.  She did not know what kind of gases they were, but this actually occurred to her on two occasions, including one night when they were camping.  Page 8.  This had affected her in that it made her not trust people.  Page 8.  When her gas mask seal had failed she had felt that her life was in danger.  She had then isolated herself from others.  Page 9.  She had not received any inservice treatment for this.  Page 9.  

The Veteran's attorney indicated that there was medical evidence showing that the Veteran had anxiety and "other conditions" during service, such as a nursing assessment and care plan in July 1988.  Page 9.  The Veteran also testified that more recently one of her daughter's nurses had said that the nurse felt that the Veteran was suffering from anxiety.  Pages 9 and 10.

The Veteran testified that she had a problem with her right foot during basic training and had been bothered by her right foot since then.  Page 10.  Dr. Daniels had done a recent MRI which he had stated did not reveal a fracture and the physician had not given a clear diagnosis.  The Veteran testified that occasionally the muscles of her right foot would lock up, causing her to awaken from sleep.  Dr. Daniels had told the Veteran that she had flat feet (pes planus), which had surprised the Veteran because when she was in the army she had not had flat feet.  She did not remember having flat feet when she entered the Army or having being diagnosed with flat feet during military service.  However, after service a physician in Korea had told her she had flat feet, as had Dr. Daniels.  Page 11.  The attorney indicated that an October 1986 "screening note of acute medical care" indicated that the Veteran had left service with flat feet or that she was diagnosed inservice as having flat feet.  The attorney stated that there was a nexus between the claimed right foot disorder and the Veteran's inservice flat feet.  Page 12.  

As to her spine, the Veteran testified that she was not now receiving treatment.  Page 12.  But, about 1 to 1 1/2 month earlier she had had acupuncture.  She had started receiving acupuncture because in "early 2000 I was working in the Marine Corps" and on one occasion she has awoken but was unable to stand because of her back.  Page 13.  She had initially sought treatment by a chiropractor, who in turn had suggested that she get acupuncture.  She had received acupuncture since 2008, and still received it from Dr. King in "Frederick."  When she had been in Korea from 2011 to 2013 a Korean physician had treated her with acupuncture and "hot cups" to relieve her muscles.  Dr. King had told her that she had arthritis.  Page 13.  The Veteran testified that she had arthritis in all spinal segments, and her spine was now crooked.  She also had sciatica.  She had had this in her right hip during service when she was pregnant and "fell" while in the Army, but Dr. King had told her that she now had it in her left hip due to compensating for the right-sided sciatica.  Page 14.  The Veteran testified that she had first developed back problems during service in the Army.  Just before she had fallen, she had been pregnant twice, and had fallen during her third pregnancy.  Page 14.  

The Veteran further testified that all of the problems with her pregnancies and her back occurred around the same time that she under a lot of stress and, so, she had gone to a mental hygiene clinic at Ft. Belvoir where a doctor had given her medication for depression.  At that time she had not known that she was pregnant.  She had had to stop taking that medication because she was pregnant.  Not too long after that, her legs gave out causing her to fall and she was hospitalized.  Page 15.  The Veteran testified that she had spoken a counselor at Ft. Belvoir but that whenever she had tried to find her medical records, they could not be found.  Page 15.  

Also, after this treatment at the Ft. Belvoir mental hygiene clinic that she had requested a hardship discharge from the army.  Page 16.  She had attempted many times to get the records from Ft. Belvoir but the records were not available.  Page 16.  However, the attorney stated that there were service treatment records showing that while in the Army the Veteran had and was treated for back pain in 1988 and 1989 with occasional paresthesia that would cause her right leg to give out.  Page 16.  

The attorney explained that he would make further attempts to obtain records from Dr. McVay and Dr. King, as well as the podiatrist Dr. Daniels.  Page 17.  

The Veteran testified that right after her service in the Army, between 1990 and 1992 she had gone to a VA Medical Center for treatment of her back and had been given an "electrical machine," physical therapy and laser surgery.  Page 18.  

As to the claimed psychiatric disorder, the attorney noted that there had been varying diagnoses, depending upon who performed an assessment, with service records reflecting a diagnosis of anxiety and more recent clinical records, such as in 2007, reflecting a diagnosis of depression.  Page 20.  

As to the claimed right foot disorder, the attorney indicated that the service records did not show that the Veteran entered military service with pes planus but showed that she had pes planus when she exited active service and it was contended that her claimed right foot disorder could be related to her pes planus.  Page 20.  

Following the hearing additional private medical records from Dr. King were submitted.  These reflect treatment from January to November 2014 for radiating low back pain and pain of the neck and shoulder.  

Analysis

The additional post-service records of treatment when considered with the testimony and also in light of the inservice records of treatment for her low back with sciatica and right foot injury, constitute new and material evidence justifying reopening of the claims for service connection for residuals of a low back injury, to include right sciatica, scoliosis, and facet syndrome; a disorder of the thoracic spine; a disorder of the cervical spine; and for a right foot disorder.  This is because the evidence, both old and new, warrants obtaining a VA medical opinion relative to the nature and etiology of these claimed disabilities.  


ORDER

New and material evidence having been submitted, the claims for service connection for residuals of a low back injury, to include right sciatica, scoliosis, and facet syndrome; a disorder of the thoracic spine; a disorder of the cervical spine; and for a right foot disorder are reopened.  


REMAND

The record reflects that the Veteran receives Social Security Administration (SSA) benefits on behalf of her child but does not reflect that she receives SSA disability benefits on her on behalf.  It should be clarified whether she does receive such benefits on her own behalf, or has applied for such SSA disability benefits on her own behalf, and if the response is in the positive such records be obtained.  

VAOPT records note that in August 2002 it was reported that the Veteran had seen physical therapists in 1999.  However, such records are not on file.  She should be contacted to provide details as to the identity and inclusive dates of treatment of any such physical therapist, and the appropriate steps should be taken for her to furnish a release and to obtain such records.  

The Veteran testified that she had been treated by Dr. McVay and by Dr. Daniels.  These records are not on file.  

The records of reported treatment by a clinician in Korea, from 2011 to 2013, are also not of record.  

The Veteran's testimony seems to suggest that she received treatment at the VA Medical Center in Washington, D.C. prior to 2002 and that it might have been as early as 1990.  These records are not part of the claims file.  

The attorney indicated at the hearing that an October 1986 "screening note of acute medical care" indicated that the Veteran had left service with flat feet or that she was diagnosed inservice as having flat feet.  The attorney stated that there was a nexus between the claimed right foot disorder and the inservice flat feet.  Page 12.  This record and the report of examination for discharge from active service are not on file.  

The Board's finding of new and material evidence, entitles the Veteran to VA examinations.  Shade.

As noted, the question of whether there was CUE in the 2004 decision regarding the low back disability is inextricably intertwined with the issue on appeal, but has not yet been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Inasmuch as the Veteran's attorney has requested exclusive contact, the attorney should be requested to clarify whether the Veteran receives SSA disability benefits on her own behalf, or has applied for such benefits on her own behalf.  Identified SSA records should be obtained.  

2.  Take the appropriate steps to determine, if possible, whether the Veteran's service records may have been inadvertently comingled with the service records of the husband (as identified in her VA Form 21-4138, Statement in Support of Claim, in December 2008) to whom she was married during her active service, inasmuch as she has stated that he was also in military service.  


3.  Obtain records of the Veteran's treatment at the VA Medical Center in Washington, D.C. from 1990 to 2002.  

4.  Contact the Veteran's attorney and request as much detailed information as possible as to the full name and inclusive dates of treatment, as well as the full current address of the current custodian of all records of treatment of the Veteran by an, as yet unidentified, physical therapists in 1999 and the clinician in Korea, where the Veteran apparently resided from 2011 to 2013.  

The appropriate release or authorization to obtain all such records, as well as all records of treatment by Dr. Daniels and by Dr. McVay, should be obtained.  Then the appropriate steps should be taken to obtain such records and associate them with the Veteran's electronic claims file.  

5.  The Veteran should be afforded an examination to determine whether any current disabilities of her low back, thoracic spine, cervical spine, or right foot are related to service.  

The examiner should render an opinion as to whether it is as likely as not (50 percent probability) that any current disabilities of the low back, thoracic spine, cervical spine, or right foot are began in service or are otherwise the result of an in-service disease or injury; or caused or aggravated by a service connected disease or disability.  The examiner should comment on the following: 

(a).  The significance, if any, of the clinical findings and extended inservice treatment for complaints of radicular low back pain.  

(b).  The significance, if any, of the clinical findings and extended inservice treatment following her right foot injury.  

(c).  The significance, if any, of the inservice notation of plantar fasciitis.  

(d). Whether the Veteran now has pes planus and, if so, whether it affects both feet or only the right foot; and if she does have pes planus, the impact, if any, that pes planus may have had relative to her inservice right foot injury and the inservice clinical notations of plantar fasciitis.  Also, any further information, clarification(s) or comments relative to either or both of the Veteran's feet would be appreciated.  

(e).  Whether it is as likely as not that any current disability(ies) of the Veteran's thoracic spine as well as her cervical spine are of service onset or otherwise related to the Veteran's military service.  

The Veteran is competent to report symptoms, treatment and diagnoses given to her by medical professionals.  She may address what she personally observed or experienced, including current or past symptoms, and what a physician previously told her.  

6.  The Veteran should be afforded an examination to determine whether any current psychiatric disability is related to service.  

The examiner should render an opinion as to whether it is as likely as not (50 percent) probability that the Veteran has met the criteria for a diagnosis of PTSD at any time since 2009, if so, the examiner should deem the disorder a current disability, even if not shown on the current examination.  

The examiner should comment on the stressors supporting the diagnosis and consider the Veteran's statement that she felt endangered when hospitalized during service.   

In this regard, the examiner should comment on the significant, if any, of the inservice clinical notation that the Veteran had anxiety relative to her hospitalization; her report of exposure to gas while wearing an improperly sealed gas mask during service; stress during service due to multiple pregnancies, back problems, and family problems.  

The Veteran is competent to report symptoms, treatment and diagnoses given to her by medical professionals.  She may address what she personally observed or experienced.  

The examiner should also provide an opinion as to whether any other psychiatric disability shown at any time since 2009, even if not shown on the current examination, began in service or is otherwise the result of a disease or injury in service.

7.  The Veteran should be afforded an examination to determine whether hypertension is related to service.  

The examiner should render an opinion as to whether it is as likely as not (50 percent) probability that the Veteran's claimed hypertension was caused or aggravated by sleep apnea; and if so, whether the sleep apnea had its onset in service  or was caused or aggravated by a disease or injury in active service.  

8.  Adjudicate whether there was CUE in the July 2004 decision that denied service connection for low back injury.  This issue should not be returned to the Board unless an appeal has been perfected.

9.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


